DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
  Claims 1-4, 9, 11-14, 19 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1, 11 and 23 , including “a system/method comprising… a client device including a client processor and a client memory storing a media content digest client application; … receive, from a user, a selection of a first storyline type from a plurality of storyline types of a media content; update a content preference of the user based on the selection of the first storyline type by the user; …. access a plurality of metadata describing the media content, each of the plurality of metadata being indexed to a different one of the plurality of timecodes, the plurality of metadata including the plurality of storyline types of the media content; and programmatically extract a plurality of content segments from the media content, using the plurality of metadata including the plurality of storyline types, each of the 2Application Serial No.: 15/646,469 Attorney Docket No.: 0260531 plurality of content segments being indexed to a respective one of the plurality of timecodes, wherein extracting the plurality of content segments is tailored according to the desired time duration and the updated content preference of the user; the client processor configured to execute the media content digest client application to: generate the content digest on the client device…”, these limitations in 
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 11 and 23. And dependent claims 2-4, 12-14, 19, 21-22 and 24 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160359937-A1 to Chung et al.
US 20090100454-A1 to Weber.
US 9286938-B1 to Tseytlin.
US 9826285 B1 to Mishra et al.
US 2012/0158514 A1 to Aldrey et al.
US 2003/0187919 A1 to Nakamura et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424